Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration No. 333-111261 March 24, Capital Trust, Inc. is proposing to offer shares of its class A common stock in a transaction underwritten byMorgan Stanley & Co., Incorporated. The following information supplements the information contained in the base prospectus referred to below.References in this free writing prospectus to “we,” “us,” “our” or “Capital Trust” refer to Capital Trust, Inc., a Maryland corporation and its subsidiaries. Recent Developments On March 16, 2008, JPMorgan Chase & Co (“JPMorgan”) entered into an agreement and plan of merger with The Bear, Stearns Companies Inc. (“Bear Stearns”) pursuant to which JPMorgan agreed to acquire Bear Stearns, subject to certain closing conditions and termination rights. The merger agreement was modified on March 24, 2008 to, among other things, increase the consideration payable to shareholders of Bear Stearns. We can provide no assurance that Bear Stearns’ combination with JPMorgan will be consummated as contemplated in the merger agreement or at all. We are party to master repurchase agreements with subsidiaries of Bear Stearns that provide for an aggregate $480 million of repurchase obligation financing, the majority of which matures on August 15, 2008.We have $348 million of repurchase obligations outstanding under these Bear Stearns repurchase agreements as of March 24, 2008.We are also a party to a master repurchase agreement with a subsidiary of JPMorgan that provides for $250 million of repurchase obligation financing, the majority of which matures on October 29, 2008.We have $187 million of repurchase obligations outstanding under this JPMorgan repurchase agreement as of March 24, 2008.In the event of a successful combination of JPMorgan and Bear Stearns, we would experience a material concentration of our repurchase obligation financing in a single counterparty and an increase in the risks attendant to such concentration. If Bear Stearns does not consummate its combination with JPMorgan, we will need to find a replacement for the repurchase obligation financing provided by Bear Stearns.Please also see “Risk
